Bobinson, J.
(concurring specially). The plaintiff appeals from a judgment against him in this suit to recover $1,605, commission on an alleged listing contract for the sale of a half section of land. The listing contract was to the effect that plaintiff might contract for the sale of the land at $7,000 net to the owner, $500 cash, and the balance on crop contract, payable in five years. The plaintiff wrote defendant offering to contract with a party for the sale of the land on different terms, “which will be of course subject to your approval.” To this the answer was: “Do the best you can and as quick as you can, that will suit me.” The plaintiff obtained from one William McMahon a crop contract for the purchase of the land on crop payments in seven years, without any cash payment. He mailed that proposed contract to defendant, in California, for the signature of himself and his wife, with a mortgage on the land for $1,000, payable to the plaintiff, to be executed by the defendant and his wife. He writes defendant: “I want you to see that they are in proper form, to your satisfaction.” Well, they were not in proper form to the satisfaction of defendant and he returned them. He did not care to give plaintiff a mortgage bn his land for $1,000 and a half of the crop grown on it during the season of 1915, worth $605, in exchange for a seven-year cropping contract with a per*328son not able to make any cask payment and of no assured responsibility. Defendant was not suck a fool. It is exceedingly nervy for anyone to appeal suck a case to tkis court or to any court.